            Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NIGEL FREDRICKS,

                                Plaintiff,
                                                                 21-CV-1855 (LTS)
                    -against-
                                                                ORDER TO AMEND
 DOCTOR MRS. HO, MENTAL HEALTH;
 THERAPIST ERICA S., MENTAL HEALTH,

                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff Nigel Fredricks, 1 who is currently incarcerated in the Anna M. Kross Center on

Rikers Island, brings this pro se action under 42 U.S.C. § 1983, alleging that Defendants violated

his constitutional rights. By order dated May 14, 2021, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis (IFP). 2 For the reasons set forth

below, the Court grants Plaintiff leave to file an amended complaint within sixty days of the date

of this order.




        1
         Plaintiff has filed multiple complaints in this court under the names Fredricks and
Fredericks. See Fredricks v. Doe, ECF 1:20-CV-5738, 16 (AT) (JLC) (S.D.N.Y. filed July 21,
2020) (pending civil rights complaint), appeal from order of service dismissed, 20-3918 (2d Cir.
Feb. 17, 2021); Fredricks v. Doe, ECF 1:20-CV-5792, 4 (CM) (S.D.N.Y. Aug. 30, 2020)
(dismissing civil rights complaint without prejudice as duplicative); Fredericks v. Doe, ECF
1:20-CV-11043, 7 (LLS) (S.D.N.Y. Mar. 4, 2021) (transferring complaint to the Eastern District
of New York); Fredericks v. Doe, ECF 1:21-CV-00553, 2 (GBD) (JLC) (S.D.N.Y. filed Jan. 21,
2021) (pending civil rights complaint); Fredricks v. Hallet, ECF 1:21-CV-3690, 1 (LTS)
(S.D.N.Y. filed Apr. 26, 2021) (pending habeas corpus petition); Fredricks v. Debra, ECF 1:21-
CV-01122, 5 (LLS) (S.D.N.Y. Feb. 26, 2021) (directing Plaintiff to amend his complaint);
Fredricks v. Parilla, ECF 1:21-CV-1893, 2 (S.D.N.Y. filed Mar. 2, 2021) (pending civil rights
complaint). He is currently in the custody of the New York City Department of Correction under
the name Fredricks.
        2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
          Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 2 of 15




                                    STANDARD OF REVIEW

        The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639

(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550


                                                   2
            Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 3 of 15




U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                         BACKGROUND

        Plaintiff uses the Court’ s prisoner complaint form to bring this action and provides a

handwritten statement of the facts giving rise to his claims that is difficult to read. He sues

“Doctor Mrs. Ho,” a doctor with the Mental Health Unit at the George R. Vierno Center (GRVC)

on Rikers Island, and “Therapist Erica S.,” a therapist at Mount Sinai Hospital. Although the

facts from which Plaintiff’ s claims arose are not clearly stated, he appears to express his

dissatisfaction with his mental health treatment.

        The following facts are taken from the complaint. On October 18, 2018, a psychiatric

doctor at Sing Sing Correctional Facility “mandated” that Plaintiff report to Mount Sinai for

follow-up mental health treatment upon his release from prison. (ECF 2, at 9.) After Plaintiff was

released from custody in November 2018, he began seeing Defendant Erica S. at Mount Sinai.

During several sessions with Defendant Erica S., Plaintiff “freely” discussed with her the

“unspecify trauma” during his incarceration that led to his mental health diagnosis. (Id.) They

also discussed his medications, his “diagnosis of antisocial,” and his other mental health needs.

(Id. at 10.) Plaintiff was later diagnosed with major depression and post-traumatic stress disorder

(PTSD) for which he took the psychotropic drug Prozac. 3

        On August 1, 2019, Plaintiff was arrested and detained on Rikers Island. There, he

obtained a copy of his medical records and discovered that it contained a diagnosis of “cannabis


        3
          It is unclear whether Plaintiff was taking Prozac before he was diagnosed with major
depression and PTSD. He alleges that, when he discussed his medications with Defendant Erica
S., they also discussed his taking Prozac. (ECF 2 at 10.)


                                                    3
         Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 4 of 15




abuse disorder and an unspecify truma [sic]” although he did not use drugs, had never tested

positive for any drug while incarcerated, and had not spoken to any mental health staff member

at Rikers Island about his “truma [sic] issue.” (Id. at 11.) Plaintiff’s medical records did not state

who was responsible for the incorrect diagnosis, but he assumed it was Dr. Ho because she

handed the records to Plaintiff, she had signed off on the copy, and she may have the authority to

make changes to his medical records without a second opinion of a psychiatric doctor.

       Plaintiff asserts that Defendants deprived him of his right to due process under the

Fourteenth Amendment by taking “advantage of his life and liberty for 18 months.” (Id. at 12.)

He poses the following questions: “in order for a medical profession to meet [a person’s] needs

their [sic] must be an intellectual conversation correct? so without no consent of changes to my

civil rights then how for[sic] did the defendants really get? over lack of communication 18

months?” (Id.) Plaintiff seeks money damages.

                                           DISCUSSION

       As noted, Plaintiff’s claims are not clearly stated, but his assertions suggest his belief that

Defendants failed to provide him with adequate mental health care. Plaintiff, who is a pretrial

detainee, brings these claims under 42 U.S.C. § 1983, asserting that Defendants violated his

rights under the Due Process Clause of the Fourteenth Amendment.

A.     Claims against Therapist Erica S.

       Plaintiff’s claims against Defendant Erica S. must be dismissed. A claim for relief under

§ 1983 must allege facts showing that each defendant acted under the color of a state “statute,

ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private parties are therefore not

generally liable under the statute. Sykes v. Bank of America, 723 F.3d 399, 406 (2d Cir. 2013)

(citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001)); see

also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (“[T]he United States


                                                  4
         Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 5 of 15




Constitution regulates only the Government, not private parties.”). As Defendant Erica S. is a

private party who is not alleged to have been working for any state or other government body,

and Plaintiff does not allege facts suggesting that her actions could be “fairly attributable” to the

state, she is not subject to liability under § 1983. See Rendell-Baker v. Kohn, 457 U.S. 830, 838-

42 (1982); Flagg Bros. Inc. v. Brooks, 436 U.S. 149, 155-57 (1978); Fabrikant v. French, 691

F.3d 193, 207 (2d Cir. 2012). The Court dismisses Plaintiff’s claims against Defendant Erica S.

for failure to state a claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

B.     Claims against Dr. Ho

       Plaintiff also fails to state a claim for relief against Dr. Ho relating to his mental health

care at Rikers Island. To state a medical claim under the Fourteenth Amendment, a plaintiff must

allege facts suggesting that (1) his medical conditions are sufficiently serious (the “objective

element”), and (2) correctional staff acted with at least deliberate indifference to the challenged

conditions (the “subjective element”). See Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017).

       For the objective element, a pretrial detainee “must show that the conditions, either alone

or in combination, pose an unreasonable risk of serious damage to his health” or safety, which

“includes the risk of serious damage to ‘physical and mental soundness.’” Id. at 30 (citing Walker

v. Schult, 717 F.3d 119, 125 (2d Cir. 2013), and quoting LaReau v. MacDougall, 473 F.2d 974,

978 (2d Cir. 1972)).

       For the subjective element, a pretrial detainee must allege “that the defendant-official

acted intentionally to impose the alleged condition, or recklessly failed to act with reasonable

care to mitigate the risk that the condition posed to the pretrial detainee even though the

defendant-official knew, or should have known, that the condition posed an excessive risk to

health or safety.” Id. at 35. Thus, a “mere disagreement over the proper treatment” is not

actionable under § 1983. See Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir. 1998). Nor is the


                                                  5
         Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 6 of 15




negligence of a correction official a basis for a claim of a federal constitutional violation under

§ 1983. See Daniels v. Williams, 474 U.S. 327, 335-36 (1986); Davidson v. Cannon, 474 U.S.

344, 348 (1986).

       Here, Plaintiff fails to allege facts sufficient to suggest that Dr. Ho was deliberately

indifferent to his mental health needs. Plaintiff asserts that he has been diagnosed as having

antisocial behavior, major depression, and PTSD, but he does not allege any facts suggesting that

he has been denied constitutionally adequate mental health care. Plaintiff takes issue with the fact

that his medical health records included an incorrect diagnosis of cannabis abuse disorder, and he

claims that he did not have an “intellectual conversation” with the medical staff for them to

properly assess his mental health needs. But he does not allege any facts suggesting that such

failures resulted in a substantial risk of serious harm to him, or that Dr. Ho or any other prison

official was deliberately indifferent to any risk of serious harm to his safety or health. The Court

therefore finds that Plaintiff has failed to state an inadequate mental health care claim under the

Fourteenth Amendment’s Due Process Clause against Dr. Ho.

                                       LEAVE TO AMEND

       Generally, a court should not dismiss a pro se complaint “without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Dolan v. Connolly, 794 F.3d 290, 295 (2d Cir. 2015) (quoting Chavis v.

Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal quotation marks omitted)). But a court has

inherent power to dismiss without leave to amend or replead “where … the substance of the

claim pleaded is frivolous on its face,” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988)

(citation omitted), or where amendment would otherwise be futile, Hill v. Curcione, 657 F. 3d

116, 123-24 (2d Cir. 2011); see also Shapiro v. McManus, 577 U.S. 39, 44-45 (2015) (holding

that federal-question jurisdiction is lacking where the claims are “wholly insubstantial and


                                                  6
           Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 7 of 15




frivolous,” “essentially fictitious,” or “obviously without merit” (internal quotation marks and

citations omitted)).

       Because it is not clear whether amendment would be futile, the Court grants Plaintiff

leave to file an amended complaint.

       Should Plaintiff choose to amend his complaint, he must detail his claims of inadequate

mental health care. In the “Statement of Claim” section of the amended complaint form, Plaintiff

must provide a short and plain statement of the relevant facts supporting each claim against each

defendant. 4 If Plaintiff has an address for any named defendant, Plaintiff must provide it.

Plaintiff should include all of the information in the amended complaint that Plaintiff wants the

Court to consider in deciding whether the amended complaint states a claim for relief. That

information should include:

       a) the names and titles of all relevant persons;

       b) a description of all relevant events, including what each defendant did or failed to do,
          the approximate date and time of each event, and the general location where each
          event occurred;

       c) a description of the injuries Plaintiff suffered; and

       d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
          relief.



       4
         If Plaintiff does not know the name of a defendant, he may refer to that individual as
“John Doe” or “Jane Doe” in both the caption and the body of the amended complaint. For
example, a defendant may be identified as: “Correction Officer John Doe #1 on duty August 31,
2020, at the Anna M. Kross Center, during the 7 am. to 3 p.m. shift.”
        The naming of “John Doe” or “Jane Doe” defendants does not, however, toll the three-
year statute of limitations period governing this action and Plaintiff shall be responsible for
ascertaining the true identity of any “John Doe or Jane Doe” defendants and amending his
complaint to include the identity of any “John Doe or Jane Doe” defendants before the statute of
limitations period expires. Should Plaintiff seek to add a new claim or party after the statute of
limitations period has expired, he must meet the requirements of Rule 15(c) of the Federal Rules
of Civil Procedure.


                                                 7
           Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 8 of 15




        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

                                         CONCLUSION

        The Court dismisses Plaintiff’s claims against Defendants Erica S. and Dr. Mrs. Ho under

28 U.S.C. § 1915(e)(2)(B)(ii).

        Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 21-CV-1855 (LTS). An Amended Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed in its entirety for failure to state a claim upon which relief may be

granted.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).




                                                 8
          Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 9 of 15




       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

SO ORDERED.

 Dated:    June 17, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                9
          Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 10 of 15




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
           Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 11 of 15




I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
        Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 12 of 15




IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
         Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 13 of 15




V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
        Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 14 of 15




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
         Case 1:21-cv-01855-LTS Document 10 Filed 06/17/21 Page 15 of 15




VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
